
	
		I
		111th CONGRESS
		1st Session
		H. R. 1631
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Ms. Bordallo (for
			 herself, Mr. Abercrombie, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to include
		  participation in clean-up operations at Eniwetok Atoll as a radiation-risk
		  activity for purposes of laws administered by the Secretary of Veterans
		  Affairs.
	
	
		1.Inclusion of participation in
			 clean-up operations at Eniwetok Atoll as a radiation-risk activity for purposes
			 of laws administered by Secretary of Veterans Affairs
			(a)InclusionSection 1112(c)(3)(B) of title 38, United
			 States Code, is amended by adding at the end the following new clause:
				
					(v)Participation in clean-up operations at
				Eniwetok
				Atoll.
					.
			(b)ApplicabilityClause (v) of section 1112(c)(3)(B) of
			 title 38, United States Code, shall apply with respect to a benefit payable for
			 a month beginning after the date of the enactment of this Act.
			
